                         Case
       3:20-cv-01035-SI
                                                  Document
                                             116   Filed 08/04/20   Page 1 of 3




           Matthew Borden, admitted pro hac vice
           borden@braunhagey.com
           J. Noah Hagey, admitted pro hac vice
           hagey@braunhagey.com
           Athul K. Acharya, OSB No. 152436
           acharya@braunhagey.com
           Gunnar K. Martz, admitted pro hac vice
           martz@braunhagey.com
           BRAUNHAGEY & BORDEN LLP
           351 California Street, Tenth Floor
           San Francisco, CA 94104
           Telephone: (415) 599-0210
           Kelly K. Simon, OSB No. 154213
           ksimon@aclu-or.org
           AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
           P.O. Box 40585
           Portland, OR 97240
           Telephone: (503) 227-6928
           Attorneys for Plaintiffs


                                          UNITED STATES DISTRICT COURT

                                                 DISTRICT OF OREGON

                                                 PORTLAND DIVISION

           INDEX NEWSPAPERS LLC, a Washington                     Case No. 3:20-cv-1035-SI
           limited-liability company, dba PORTLAND
           MERCURY; DOUG BROWN; BRIAN
           CONLEY; SAM GEHRKE; MATHIEU                            DECLARATION OF SARAH JEONG
           LEWIS-ROLLAND; KAT MAHONEY;                            REGARDING EVENTS OF JULY 21, 2020
           SERGIO OLMOS; JOHN RUDOFF;
           ALEX MILAN TRACY; TUCK
           WOODSTOCK; JUSTIN YAU; and those
           similarly situated,
                           Plaintiffs,
                   v.
           CITY OF PORTLAND, a municipal
           corporation; JOHN DOES 1-60, officers of
           Portland Police Bureau and other agencies
           working in concert; U.S. DEPARTMENT OF
           HOMELAND SECURITY; and U.S.
           MARSHALS SERVICE,
                           Defendants.


           PAGE 1       DECLARATION OF SARAH JEONG RE: JULY 21, 2020
                         Case
       3:20-cv-01035-SI
                                                  Document
                                             116   Filed 08/04/20    Page 2 of 3




                   I, Sarah Jeong, declare:

                   1.      I am an Oregon resident who lives in the City of Portland. I am a contributing

           writer for the New York Times Opinion section and a columnist for The Verge, and I am reporting
           on the protests in Portland for the magazine the New Republic. If called as a witness, I could and

           would testify competently to the facts below.

                   2.      I have been a journalist for 6 years. My work has appeared in the New York Times,

           the Verge, the Atlantic, the Washington Post, New York Times Magazine, Motherboard, Forbes,

           the Guardian, and many other publications. In 2016, I was a Poynter Fellow in Journalism at

           Yale University. I was previously on the Editorial Board of the New York Times.

                   3.      I am also a lawyer: I graduated from Harvard Law School in 2014, where I served

           as an editor on the Harvard Journal of Law & Gender. I am a member of the California State

           Bar; my bar number is 309363.

                   4.      When I attend the protests, I attend solely in my role as a journalist. I do not break

           any laws, I do not engage in any violence, and I do not intercede when I see police or federal

           agents intimidate, attack, or arrest members of the public. I wear a press badge with my name on

           it that says “PRESS” in big bold letters. Like many reporters, I made my press badge myself. Its

           purpose is to identify me as a member of the press to law-enforcement officers. I also wear a

           helmet with the word “PRESS” on it in black on a white background on three sides, and I often

           mark my backpack in a similar manner. I do so because I have read the temporary restraining

           orders the Court has entered, and as I understand them, such markings are more than sufficient
           indicia for the police (and now federal agents) to identify me as a member of the press.

                   5.      On the night of July 21, 2020, I was covering the protests in front of the federal

           courthouse in downtown Portland. I was on the steps of the courthouse, under the overhang,

           when federal agents exited from the south side of the building and charged the crowd from the

           side.

                   6.      My general practice in these situations is to walk backwards slowly, holding my

           press pass up in one hand and my phone in the other, continuing to document the events taking


           PAGE 2       DECLARATION OF SARAH JEONG RE: JULY 21, 2020
                         Case
       3:20-cv-01035-SI
                                                  Document
                                             116   Filed 08/04/20   Page 3 of 3




           place. I walk slowly to avoid tripping and I do not turn and run, as that can startle both law

           enforcement and protesters. I followed this general practice on this occasion.

                   7.      With no warning, and for no reason, a federal agent shoved me so hard that I went

           flying. Both my feet left the ground. I landed on my back and left side. Fortunately, my backpack

           broke most of the fall, but my left arm is scraped in several places, my tailbone is bruised, and

           my neck is painfully stiff with a decreased range of motion. The protesters had formed a line of

           shields to protect themselves, but one protester left the line to help me to my feet.

                   8.      I continued reporting that night, but my hands and body were shaking, and I

           ultimately left much earlier than I had planned. I intend to continue covering the protests, but I

           am fearful for my safety.



                   I declare under penalty of perjury under the laws of United States of America that the

           foregoing is true and correct.

           Dated: July 28, 2020                                    _______________________________
                                                                         Sarah Jeong




           PAGE 3       DECLARATION OF SARAH JEONG RE: JULY 21, 2020
